Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 6, 2017

                                    No. 04-17-00307-CR

                                    Jerry RODRIGUEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 17-01-0032-CRA
                          Honorable Stella Saxon, Judge Presiding


                                       ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on December 8, 2017. Further requests for extension of time will be
disfavored.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court